582 So. 2d 819 (1991)
Eddie Mack LOCK, Appellant,
v.
STATE of Florida, Appellee.
No. 90-02990.
District Court of Appeal of Florida, Second District.
July 24, 1991.
James Marion Moorman, Public Defender, and Kevin Briggs, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Peggy A. Quince, Asst. Atty. Gen., Tampa, for appellee.
LEHAN, Judge.
We affirm the sentencing of defendant as an habitual violent felony offender upon his conviction for a first-degree felony punishable by life and fulfillment of the other requisites of section 775.084, Florida Statutes (1989). We adopt the reasoning of Paige v. State, 570 So. 2d 1108 (Fla. 5th DCA 1990). See also Newton v. State, 581 So. 2d 212 (Fla. 4th DCA 1991); Tucker v. State, 576 So. 2d 931, 932 (Fla. 5th DCA 1991); Westbrook v. State, 574 So. 2d 1187, 1188 (Fla. 3d DCA 1991).
We note conflict with Gholston v. State, 16 F.L.W. D46 (Fla. 1st DCA Dec. 17, 1990), as did Newton and Tucker.
SCHEB, A.C.J., and ALTENBERND, J., concur.